STONE, C. J.
We find no error in this record. There is nothing which authorizes us to infer that the accused was denied his legal right of challenges in the organization of the jury. Such denial, if it occurred, should have been objected to in the court below, and the question reserved. In the absence of such reservation, we presume the trial court did its duty.
*47Presiding judges in primary courts frequently find it necessary to permit leading questions to lie propounded to witnesses. in order to get the facts before the jury. Such rulings are not revisadle.—Sayre v. Durwood, 35 Ala. 247; 1 Brick. Dig. 886, § 1183.
The first charge asked by defendant.is somewhat confusing, and each of them is but an argument- Such charges should never be given.—Pellum v. State, and citations, 89 Ala. 28; Salm v. State, Ib. 56; Little v. State, Ib. 99; Morris v. State, 87 Ala. 85.
Affirmed.